ENTRY
The Second District Court of Appeals having, on 14 September 1957, dismissed the appeal from the judgment of this Court and having remanded the same for further proceedings according to law; and it appearing that no appeal has been perfected within the time as prescribed in §2505.07 (A) R. C.; it is therefore considered and adjudged that the cause be ordered to record to the following extent:
1. The Second Amended Petition;
2. The Answer of the Ohio National Bank, Trustee;
3. The Demurrer of the Ohio Edison Company;
4. The Demurrer of the Mayor, Clerk and Members of Council of Plain City, Ohio;
5. Common Pleas Judgment Entry dated 15 May 1957; and
6. The within Entry.